68 F.3d 457
Thomas J. Ridge, Governor of Commonwealth of Pennsylvania,Feather O'Connor Houstoun, Secretary of Department of PublicWelfare of Commonwealth of Pennsylvania, Sherry Knowlton,Deputy Secretary of Office of Medical Assistance ofDepartment of Public Welfare of Commonwealth ofPennyslvania, Ernest D. Preate, Jr., Attorney General ofCommonwealth of Pennsylvania or their Successorsv.Donna E. Shalala, Secretary of U.S. Department of Health & Human
NO. 94-7751
United States Court of Appeals,Third Circuit.
Sept 13, 1995

Appeal From:  M.D.Pa., No. 94-0039,
Rambo, J.


1
AFFIRMED.